APPEAL OF H. RADIN.Radin v. CommissionerDocket No. 7246.United States Board of Tax Appeals4 B.T.A. 808; 1926 BTA LEXIS 2167; September 15, 1926, Decided *2167 H. Radin pro se.  A. Calder Mackay, Esq., for the Commissioner.  LITTLETON*808  This is an appeal from the determination of deficiencies for the calendar years 1921 and 1922 in the total amount of $24,629.16.  *809  FINDINGS OF FACT.  During the calendar years 1921 and 1922, the petitioner was a resident and citizen of California, married and living with his wife.  At the time required by law, the petitioner and his wife filed separate returns for the years involved, each reporting one-half of the income of the marital community for said years.  The Commissioner held that the entire income belonged to the husband and increased the income as shown by his returns by the amounts reported by his wife, and computed the deficiency of $24,629.16.  OPINION.  LITTLETON: The decision of the question involved in this proceeding is governed by the opinion of the court in , and the decision of the Board of the . Judgment for the Commissioner.